DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 29, 2021.
Currently, claims 20-27 and 30 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

New Objections/Rejections Necessitated by Amendment
Claim Objections
Claim 25 is objected to because of the following informalities:  The word “that” in line 2 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites that the regulatory molecule of claim 20 “decreases production of the VEGF enzyme.” It is noted that claim 20 already recites “a regulatory molecule that downregulates the VEGF enzyme.” Hence, the regulatory molecule of claim 20 is required to decrease production of the VEGF enzyme. As such, claim 25 fails to further limit the subject matter of claim 20.
Claim 26 recites that the regulatory molecule of claim 20 “is one of a sequence of DNA and a sequence of RNA”. It is noted that each of SEQ ID NO:1 and SEQ ID NO:2 for producing the regulatory molecule is a DNA sequence. Hence, the “sequence of RNA” broadens the subject matter of claim 20, and the “sequence of DNA” fails to further limit the subject matter of claim 20. 
Claim 27 recites that the vector of claim 20 is “for changing production of the VEGF enzyme.” It is noted that claim 20 as amended specifically recites that the “gene vector” of claim 20 “downregulates the VEGF enzyme.” As such, the broader recitation of “changing” encompassing both upregulating and downregulating fails to further limit the subject matter of claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 20-27 and 30 recite “the agent comprises a gene vector that comprises SEQ ID No. 1, SEQ ID NO. 2 or both for producing a regulatory molecule that downregulates the VEGF enzyme.” Hence, the claimed vector as written comprises either SEQ ID NO:1 or SEQ ID NO:2, wherein the vector produces a genus of “regulatory molecule”.	
It is noted that the instant specification discloses “the variable heavy-chain of the anti-VEGF antibody (SEQ ID NO. 1)” and “the variable light-chain of the anti-VEFG antibody (SEQ ID NO. 2)”. See paragraphs 0069-0070. Hence, it is clear that SEQ ID NO:1 can only produce a variable heavy-chain of an antibody against VEGF and similarly, SEQ ID NO:2 can only produce a variable light-chain of an antibody against VEGF. That is, the genus of “regulatory molecule” that is not clearly identified cannot be produced by SEQ ID NO:1 or SEQ ID NO:2, which can only produce an antibody chain. 
Now, as for the required function of producing an anti-VEGF antibody that downregulates VEGF, the instant specification does not demonstrate or adequately describe that only SEQ ID NO:1 alone or SEQ ID NO:2 alone has the function of producing an anti-VEGF antibody having the required function of downregulating VEGF in a subject for treating cancer, autoimmune disease, or organ transplantation rejection. Note that the prior art knowledge in the relevant art was that the VEGF-binding molecule comprises both chains: heavy and light chains. See for instance Trout et al. (WO 2017/070460 A1, applicant’s citation). See also Baca et al. (US 7,169,901 B2, applicant’s citation) disclosing that anti-VEGF antibodies comprising both light and heavy chains inhibited VEGF activity and tumor growth. As such, the instantly claimed therapeutic use of a gene vector encoding only SEQ ID NO:1 or SEQ ID NO:2 is not adequately described by the instant specification. 
Further, claims 21-22, 24, 26, and 30 recite that the gene vector comprising SEQ ID NO:1 and/or SEQ ID NO:2 “changes a production of” one or more of enzymes that are “involved in regulation of phosphorylation”, wherein the enzymes are HER2, Braf, Jak1/2/3, Flt3, BTK, ALK, and MEK. 
The instant specification does not show the required structure-function correlation that SEQ ID NO:1 and/or SEQ ID NO:2 changes production of the genus of phosphorylation regulatory enzymes, let alone the expressly recited species. Further, there is no prior art pertaining to SEQ ID NO:1 and SEQ ID NO:2. As such, the required function of changing production of genus of phosphorylation regulatory enzymes including those recited in claims 24, 26, and 30 in a subject administered with a gene vector comprising SEQ ID NO:1 and/or SEQ ID NO:2. It is noted that the content/specificity of the specification’s disclosure inversely correlates with the state of the prior art. In light of the fact that there is no prior art pertaining to SEQ ID NO:1 and SEQ ID NO:2 and their function of changing production of the genus of enzymes, the instant specification must provide adequate written description in sufficient detail in order to comply with the written description requirement.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
Furthermore, the mere fact that the same words appear in the original claims or in the specification without any adequate support (e.g., structure-function correlation; actual reduction to practice) is not sufficient to comply with the written description requirement.
“The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant inventor had possession of the entire genus/subject matter of claims 20-27 and 30 as of the filing date sought in the instant case.

Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. Applicant argues that the scope of claim 20 has been narrowed by reciting the new limitation of SEQ ID NO:1 and/or SEQ ID NO:2 and that the claim amendments filed on November 29, 2021 “establish that the inventor was in possession of the invention at the time of filing.” In response, it is noted that the claim amendments reciting the aforementioned new limitation are not found sufficient to establish that the instant inventor had possession of the claimed genus as explained in the rejection above. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635